Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 1 of 19 PageID #: 52




                                                             20-CV-3306
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 2 of 19 PageID #: 53
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 3 of 19 PageID #: 54
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 4 of 19 PageID #: 55
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 5 of 19 PageID #: 56
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 6 of 19 PageID #: 57
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 7 of 19 PageID #: 58
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 8 of 19 PageID #: 59
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 9 of 19 PageID #: 60
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 10 of 19 PageID #: 61
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 11 of 19 PageID #: 62
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 12 of 19 PageID #: 63
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 13 of 19 PageID #: 64
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 14 of 19 PageID #: 65
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 15 of 19 PageID #: 66
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 16 of 19 PageID #: 67




          43.      The United States and Bank of America shall bear their own costs and attorneys'

   fees associated with this litigation.

           44.     The Court shall retain jurisdiction for the duration ofthe Agreement to enforce the

   terms of the Agreement, after which time the case shall be dismissed with prejudice upon

   application ofthe United States or the Parties jointly.



   The undersigned hereby apply for and consent to the entry ofthe Agreement:

   For Plaintiff United States of America:

                  2020
   Dated: July 23,--                                     Respectfully submitted,


   SETH D. DuCHARME                                      ERIC S. DREIBAND
   Acting United States Attorney                         Assistant Attorney General
   Eastern District ofNew York                           Civil Rights Division

    /s/ Rachel G. Balaban                                SAMEENA SHINA MAJEED
   RACHEL G. BALABAN                                     Chief
   Assistant United States Attorney
   271 Cadman Plaza East                                  /s/ Katherine A. Raimondo
   Brooklyn, New York 11201                              LUCY G. CARLSON
   Phone: 718-254-6028                                   Deputy Chief
   Fax: 718-254-6081                                     KATHERINE A. RAIMONDO
   E-mail: rachel.balaban@usdoj.gov                      Trial Attorney
                                                         Housing and Civil Enforcement Section
                                                         Civil Rights Division
                                                         U.S. Department ofJustice
                                                         4 Constitution Square
                                                         150 M Street, NE, 8th Floor
                                                         Washington, DC 20530
                                                         Phone: (202) 305-1987
                                                         Fax: (202) 514-1116
                                                         Katherine.Raimondo@usdoj.gov

                                                         Attorneys for Plaintiff
                                                         United States of America




                                                    16
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 17 of 19 PageID #: 68




                  11th     September


                                           s/Ann M. Donnelly
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 18 of 19 PageID #: 69
Case 1:20-cv-03306-AMD-RER Document 10 Filed 09/11/20 Page 19 of 19 PageID #: 70
